Citation Nr: 1031000	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the Veteran submitted a timely substantive appeal for 
entitlement to an increased initial disability rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, WA.  


FINDING OF FACT

In May 2009, the Veteran submitted a statement indicating that he 
no longer wished to pursue an appeal the timeliness of his 
substantive appeal for the issue of entitlement to an increased 
disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it 
relates to the issue of whether the Veteran submitted a timely 
substantive appeal for entitlement to an increased disability 
rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In May 2009, the Veteran submitted a statement indicating that he 
no longer wished to pursue an appeal regarding the timeliness of 
the submission of his substantive appeal for the issue of 
entitlement to an increased disability rating for PTSD.  
Additionally, in July 2010 the Veteran's representative moved 
that the Board dismiss the matter.  Thus, no allegations of 
errors of fact or law remain for appellate consideration of the 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of this issue and it is dismissed without 
prejudice.


ORDER

The appeal as to the issue of whether the Veteran submitted a 
timely substantive appeal for entitlement to an increased initial 
disability rating for PTSD is dismissed. 




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


